 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GARY FRANCIS FISHER,                            Case No.: 1:19-cv-01339-JLT (HC)

12                       Petitioner,                  ORDER DENYING MOTION FOR
                                                      APPOINTMENT OF COUNSEL
13            v.
                                                      (Doc. #3)
14    CDCR,

15                       Respondent.

16

17          Petitioner has requested the appointment of counsel. There currently exists no absolute

18   right to appointment of counsel in habeas proceedings. See, e.g., Anderson v. Heinze, 258 F.2d

19   479, 481 (9th Cir. 1958); Mitchell v. Wyrick, 727 F.2d 773, 774 (8th Cir. 1984). However, Title

20   18 U.S.C. § 3006A(a)(2)(B) authorizes the appointment of counsel at any stage of the case if "the

21   interests of justice so require." See Rule 8(c), Rules Governing Section 2254 Cases. In the

22   present case, the Court does not find that the interests of justice require the appointment of

23   counsel at the present time. Accordingly, Petitioner’s request for appointment of counsel is

24   DENIED.

25
     IT IS SO ORDERED.
26

27      Dated:     September 25, 2019                           /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
28
